Citation Nr: 0200534	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal condition claimed as secondary to herbicide 
exposure during service, or on a direct basis.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection is warranted.

4.  Entitlement to service connection for a right ankle 
condition.

5.  Entitlement to service connection for residuals of a 
right hand injury.

6.  Entitlement to service connection for arthritis of the 
left toe.

7.  Entitlement to service connection for sinus condition.

8.  Entitlement to service connection for residuals of 
malaria.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to a rating in excess of 10 percent for 
service-connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  

This appeal arises from an August 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  


FINDINGS OF FACT

1.  In October 1975, the RO denied a claim for service 
connection for a bilateral knee disorder.  The veteran was 
notified, and he did not appeal.

2.  New evidence received since the RO's October 1975 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  In May 1999, the RO denied entitlement to a 
gastrointestinal disorder.  The veteran was notified, and he 
did not appeal.

4.  Evidence received since May 1999 is not new, nor is it so 
significant it must be considered in connection with a claim 
for service connection for gastrointestinal disorder.

5.  In June 1987, the Board denied a claim for service 
connection for PTSD.  The veteran was notified of the denial, 
and he has not sought reconsideration.

6.  New evidence has been received since the Board's June 
1987 decision, and it bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

7.  The veteran participated in combat during his service in 
the Republic of Vietnam.

8.  Competent medical evidence associates the veteran's PTSD 
with stressors experienced during combat duty.

9.  A right ankle condition, a right hand condition, 
arthritis of the left toe, residuals of malaria, and a sinus 
condition are not currently diagnosed, and tinnitus is not 
related to disease or injury in service.  

10.  The veteran's bilateral hearing loss is related to noise 
exposure during active military service.

11.  The veteran's chronic lumbosacral strain is manifested 
by subjective reports of pain, and no more than slight 
limitation of motion, but not muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, or moderate intervertebral disc syndrome 
with recurring attacks.


CONCLUSIONS OF LAW

1.  The RO's October 1975 decision, which denied a claim for 
service connection for a bilateral knee disorder, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160(d) 
(2001).

2.  New and material evidence has not been received since the 
RO's October 1975 decision, and the claim for a bilateral 
knee disorder is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

3.  The May 1999 rating decision denying entitlement to 
service connection for gastrointestinal disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.160(d) 
(2001).

4.  New and material evidence has not been received since the 
May 1999 decision, and the claim for a gastrointestinal 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

5.  The Board's June 1987 decision, which denied a claim for 
service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) 
(West 1991).  

6.  New and material evidence has been received since the 
Board's June 1987 decision, and the claim for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).  

7.  PTSD was incurred as a result of the veteran's active 
duty.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.304(f) (2001).

8.  A right ankle condition, a right hand condition, 
arthritis of the left toe, residuals of malaria, a sinus 
condition, and tinnitus were not incurred or aggravated as a 
result of service, and arthritis of the left toe may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

9.  Bilateral hearing loss was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

10.  The criteria for an evaluation in excess of 10 percent 
for service-connected chronic lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  In this case, although the RO did not have the 
benefit of the explicit provisions of the VCAA or the 
implementing regulations at the time of the decision on 
appeal, it has subsequently notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The regulations add nothing of substance to the new law, and 
the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Except with respect to provisions relating to 
reopened claims, the regulations also apply to all claims 
pending on the date of enactment.  The amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The claims to reopen before the Board in this appeal were 
received before August 29, 2001, and the cited amendments do 
not apply to these claims.  

For the reasons set out below, the Board finds that VA's 
duties of notice and assistance have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In June and 
July 1999, the RO notified the veteran that he would be 
scheduled for examinations and of the importance of the 
examinations to his claims.  In the notice letter and rating 
decision in August 2000, the veteran was advised of the 
requirements to support his claims and of the evidence 
considered by the RO.  In an April 2001 letter, the RO 
notified the veteran of the provisions of the VCAA.  He was 
told what information or evidence was needed, what he could 
do to help, where to send information or evidence, and where 
to obtain information or assistance with his claims.  In the 
September 2001 statement of the case, he was advised of the 
provisions of law, including VCAA, applicable to his claims.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The appellant has not referenced any obtainable 
evidence not of record that might aid his claims or that 
might be pertinent to the basis for the denial of these 
claims.  The RO has requested and obtained the veteran's 
available service medical and personnel records from the 
National Personnel Records Center.  VA examinations covering 
the disabilities in issue have been performed.  Although the 
Board has not obtained the veteran's records of PTSD 
treatment from the Vet Center, see Dunn v. West, 11 Vet. 
App. 462 (1998), and although the Board received evidence 
pertaining to the veteran's PTSD claim in November 2001 which 
was received without a waiver of RO review, see 38 C.F.R. 
§ 20.1304 (2001), given the Board's favorable determination 
of his PTSD claim, the veteran has not been prejudiced by 
this decision.  With regard to the claims that new and 
material evidence has been presented to reopen claims for 
service connection for a bilateral knee disorder, and a 
gastrointestinal disorder secondary to exposure to Agent 
Orange, or some other herbicide, during service, nothing in 
the revised 38 U.S.C.A. § 5103A shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.   

I.  Claims to Reopen

A.  Finality

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2001).

In October 1975, the RO denied a claim of entitlement to 
service connection for a bilateral knee disorder.  The RO 
notified the veteran of the determination and of his appeal 
rights in a letter dated in November 1975.  The veteran did 
not appeal.  This decision became final.

In May 1999, the RO denied a claim of entitlement to service 
connection for a gastrointestinal disorder with nervousness 
and sleeplessness, claimed secondary to herbicide (Agent 
Orange) exposure.  The veteran was notified of the denial and 
of his appeal rights in a May 21, 1999, letter.  He did not 
disagree with the decision, and it became final.

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1100 (2001).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  

In January 1986, the RO denied a claim of entitlement to 
service connection for PTSD.  The veteran appealed.  In a 
June 1987 decision, the Board denied the claim.  
Reconsideration has not been ordered, and the Board's June 
1987 decision is final.

B.  New and Material Evidence

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

Under the regulations adopted pursuant to the VCAA, the 
definition of new and material evidence has been changed for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  These claims were all 
filed before August 29, 2001, and they are governed by the 
previous version of 38 C.F.R. § 3.156(a), under which new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

1.  Bilateral knee disorder

The evidence of record at the time of the RO's October 1975 
decision included service medical records, VA medical 
records, and written testimony.  The veteran asserted that he 
had a bilateral knee condition as a result of a 1966 injury 
while training at Ft. Bragg.  The veteran's service medical 
records showed that in September 1966, he reported that he 
had injured both knees while in high school, and that he now 
had stiffness in both knees.  X-rays were negative.  He was 
returned to duty that day and there was no diagnosis.  In 
January 1967, he was treated for mildly symptomatic 
chondromalacia patellae, left.  He was advised to do quad 
(quadriceps) exercises and cautioned not to do full deep knee 
bends.  On separation examination in August 1968, the 
veteran's musculoskeletal system and lower extremities were 
clinically evaluated as normal.  An accompanying report of 
medical history shows that he denied having a "trick" or 
locked knee.  The medical history contains a notation of an 
unspecified ligament tear in Vietnam, apparently related to a 
sprained ankle in April 1968.  There were no knee complaints 
or diagnosis on VA examination in September 1975.

Based on this evidence, the RO denied the claim in October 
1975, determining that the evidence did not show that the 
veteran had a bilateral knee disorder that was caused or 
aggravated by his service.  At the time of the RO's decision, 
there was no medical evidence of a nexus between a bilateral 
knee condition and the veteran's service.

Evidence submitted since the RO's October 1975 decision 
consists of VA examination reports, dated in 1985 and 1999, 
and the veteran's written statements.  A November 1985 report 
does not show findings or a diagnosis of a knee condition.  
An August 1999 VA joints examination report shows that the 
veteran had bilateral chondromalacia patella.  X-rays of the 
knees were normal.  

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a 
bilateral knee condition.  The 1985 and 1999 VA examination 
reports were not of record at the time of the RO's October 
1975 decision.  They are new.  However, these records are not 
material.  Specifically, the first evidence of a knee 
condition is dated in August 1999, approximately 30 years 
after separation from service, and none of the submitted 
evidence includes a competent opinion which links a knee 
disorder to the veteran's service.  The new evidence does not 
bear directly and substantially upon the issue at hand.  The 
evidence is not probative of whether there is a connection 
between a knee disorder and active military service, and it 
is not material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The veteran's assertions are essentially the same as those 
made previously.  They are cumulative, and thus not new.  

New and material evidence has not been presented, and the 
claim is therefore not reopened.  

2.  Gastrointestinal Condition

The evidence of record at the time of the RO's May 1999 
decision included service medical records, VA medical 
records, and written statements.  The veteran's service 
medical records showed that in August 1968 he was treated for 
complaints of loss of appetite, diarrhea and stomach cramps.  
He was advised to eat a light diet, and there was no 
diagnosis.  The veteran's separation examination report, 
dated in August 1968, showed that his abdomen and viscera 
were clinically evaluated as normal.  An accompanying report 
of medical history shows that he denied having "frequent 
indigestion" or "stomach, liver or intestinal trouble."

The post-service medical evidence consisted of VA examination 
reports, dated in September 1975, November 1985 and April 
1999.  The September 1975 report showed complaints of 
frequent indigestion, gas and abdominal cramps.  On 
examination, his digestive system was found to be normal.  
There was no relevant diagnosis.  The November 1985 report 
did not show complaints, findings or a diagnosis involving a 
gastrointestinal condition.  An April 1999 digestive 
examination report showed that the veteran complained of 
occasional diarrhea and intermittent abdominal cramps which 
were usually initiated by eating, somewhat ameliorated by 
drinking lactose-free milk.  On examination, a possible 
ventral hernia was noted.  The examiner concluded that the 
veteran may be lactose intolerant.  There was no diagnosis.

Based on this evidence, the RO denied the claim in May 1999, 
after it determined that the evidence did not show that the 
veteran had a gastrointestinal disorder that was caused or 
aggravated by his service.  At the time of the RO's decision, 
there was no medical evidence of a gastrointestinal 
condition, or of a nexus between a gastrointestinal condition 
and the veteran's service.

Evidence submitted since the RO's May 1999 decision consists 
of a VA "infectious, immune and nutritional disabilities" 
examination report, dated in August 1999, and the veteran's 
written contentions.  A review of the examination report 
shows that the veteran complained of abdominal pain and loose 
stools.  There was no diagnosis. 

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a 
gastrointestinal condition.  The August 1999 VA examination 
report was not of record at the time of the RO's May 1999 
decision.  While it is new, it is not material.  There is 
nothing in the new evidence that is so significant that it 
must be considered in order to evaluate the claim fairly.  
The new evidence does not show that the veteran currently has 
a gastrointestinal disorder.  Nothing links a questionable 
lactose intolerance with active service.  The evidence does 
not bear directly and substantially upon the issue at hand.  
As it is not probative, it is not material.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The veteran's contentions are cumulative of those made 
previously, and they are not new.

New and material evidence has not been presented, and the 
claim is therefore not reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

3.  PTSD

In January 1986, the RO denied a claim for service connection 
for PTSD.  The veteran appealed, and in June 1987, the Board 
denied the claim.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b) (West 1991).  

In June 1999, the veteran filed to reopen the claim.  In 
August 2000, the RO denied the claim.  The veteran has 
appealed.  

The evidence of record at the time of the Board's June 1987 
decision included service records and service medical 
records, VA medical records and written testimony.  The 
veteran's service records included his discharge (DD Form 
214) which showed the following: his military occupation 
specialty was light weapons infantryman; he was awarded the 
Vietnam Service Medal and the Vietnam Commendation Medal, an 
Air Medal and two overseas bars; he had ten months and 15 
days of foreign and/or sea service; he served with the 119th 
Aviation Company in the Republic of Vietnam.  The veteran's 
service medical records did not show complaints, treatment or 
a diagnosis of a psychiatric disorder.  However, and of note 
with regard to participation in combat, these records 
included a January 1968 treatment for a "ruptured right ear 
drum 4 days ago during attack" at Camp Holloway.  The report 
noted that the veteran should not be flying, that he was 
grounded for one week, and that he "flies as gunner."  A VA 
psychiatric examination report, dated in November 1985, 
showed that the examiner concluded that the veteran had an 
obsessive-compulsive personality disorder.

Based on this evidence, the Board denied the claim in June 
1987, after it determined that personality disorders are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes, citing 38 C.F.R. § 
3.303(c), and that the evidence did not show that the veteran 
had an acquired psychiatric disorder that was related to his 
service.

Evidence submitted since the Board's June 1987 decision 
includes a VA PTSD examination report, dated in August 1999.  
The veteran reported that he had been in a great deal of 
combat.  The diagnosis was PTSD of mild to moderate severity.  
In addition, a letter from a readjustment counseling 
therapist at the Vet Center in Miami, Florida, dated in June 
1999, shows that the therapist stated that the veteran had 
PTSD related to combat in Vietnam.  Other evidence includes 
the veteran's personnel file (DA Form 20) which shows that 
the veteran served in Vietnam from October 1967 to August 
1968.  He served with the 201st Aviation Company from October 
1967 to late November 1967, and with the 119th Aviation 
Company from late November 1967 to August 1968.  His 
principal duty while in Vietnam was "petro specialist" from 
October 1967 to late November 1967, and door gunner from late 
November 1967 to August 1968.  Finally, a unit history for 
the 119th Aviation Company for the year 1967 shows that the 
veteran's unit flew combat support missions and classified 
missions for infantry and special forces units.  The history 
shows that the unit's helicopters were shot at, and in 
several cases, shot down, with reports of personnel both 
wounded in action (WIA) and killed in action (KIA).  Of 
particular note, the history shows that during the time the 
veteran served with this unit, the unit's helicopters were 
often shot at, that the unit took casualties, and that at 
least three helicopters were shot down.  

The aforementioned evidence was not of record at the time of 
the Board's June 1987 decision.  To the extent that the 
evidence confirms the veteran's combat status, it is 
cumulative and therefore not new.  However, to the extent 
that it shows a current diagnosis of PTSD, it is new.  
Furthermore, the new evidence is material.  Specifically, the 
August 1999 VA PTSD examination report and the June 1999 
letter from the Vet Center therapist are competent medical 
evidence indicating that the veteran currently has PTSD that 
is related to his service.  The submitted new evidence bears 
directly and substantially upon the issue at hand, is 
probative of the issue at hand, and is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  


II.  Service Connection

A.  PTSD

The veteran asserts that he has PTSD due to participation in 
combat during his service as a door gunner on a helicopter in 
Vietnam.  He has reported almost daily exposure to combat, 
that his helicopter was shot down on two occasions, and that 
he received a concussion from a mortar blast while on guard 
duty during the Tet Offensive.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id., see also 38 U.S.C.A. § 1154(b) (West 1991). 

The veteran's service personnel and medical records contain 
sufficient evidence to determine that he engaged in combat 
with the enemy.  His military occupational specialty was 
light weapons infantryman.  He served from November 1967 to 
August 1968 in Vietnam as a door gunner.  The veteran was 
treated in January 1968 for a ruptured ear drum incurred 
during an attack at Camp Holloway. 

Based on the foregoing, the Board finds that the veteran 
participated in combat.  His statements and testimony 
regarding the claimed stressors must therefore be accepted to 
the extent that they are consistent with the circumstances, 
conditions, and hardships of his service.  See 38 U.S.C.A. 
§ 1154(b). 

The unit history provided for the 119th Aviation Company, the 
veteran's unit, shows that the unit's helicopters were often 
shot at, that the unit took casualties, and that at least 
three helicopters were shot down.  The stressors the veteran 
has reported have to do with, inter alia, being shot at, 
being shot down, and retrieving casualties.  These are 
consistent with the circumstances of his service as reflected 
in the unit history and the veteran's personnel and medical 
records.

PTSD has been diagnosed by a Vet Center counselor and a VA 
psychiatrist based upon the stressors reported by the veteran 
and his symptomatology.  The Board therefore finds that the 
evidence supports the conclusion that the veteran's PTSD is 
linked to service.  Accordingly, service connection for PTSD 
is granted.


B.  Right Ankle, Right Hand, Left Toe Arthritis, Sinus 
Condition, 
Residuals of Malaria, Tinnitus

The veteran asserts that he has a right ankle condition, a 
right hand condition, arthritis of the left toe, residuals of 
malaria, a sinus condition and tinnitus as a result of his 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records show that in March 
1967, he was treated for a one-inch laceration of his right 
hand, and that there were five deep sutures involved.  In 
July 1967, he was treated for complaints of a stuffy nose and 
inability to breath.  He was treated with Dimetapp and an 
inhaler.  There was no diagnosis.  In April 1968, he was 
treated for a "possible" left ankle sprain, and his left 
toe was checked for breakage.  However, X-rays of the left 
great toe were negative.  In June 1968, he was treated for 
sinus problems, and was provided with medications.  Also in 
June 1968, he was treated for a possible sprain of the left 
ankle.  X-rays revealed no fracture or dislocation.  He was 
treated with an Ace wrap.  A "malaria debriefing," dated in 
July 1968, shows that the veteran indicated that he had been 
taking his anti-malarial tablets and would continue to do so 
for eight weeks following his departure from Vietnam, and 
that he had received the necessary tablets.  A separation 
examination report, dated in August 1968, shows that his 
sinuses, upper and lower extremities, feet, and endocrine 
system were clinically evaluated as normal.  In an 
accompanying report of medical history, he denied having 
swollen or painful joints, sinusitis, a history of broken 
bones, arthritis, or lameness.  The veteran indicated that he 
had had foot trouble.  In the physician's summary portion of 
the report, the physician noted an otherwise unspecified 
ligament tear in Vietnam, with no symptoms at present.  

The post-service medical evidence consists of VA examination 
reports, dated in September 1975, November 1985, and April 
and August of 1999.  The September 1975 and November 1985 
examination reports do not contain any relevant complaints, 
findings or diagnoses, with the exception that the November 
1985 report contains complaints of intermittent bloody and 
itchy ears, and a diagnosis was external otitis, both ears.  
The August 1999 reports include an "infectious, immune and 
nutritional disabilities" examination report, which shows 
that the veteran complained of sinus pain, an old fracture of 
the right toe and malaria during service, although he stated 
that he did not currently have any residuals of malaria.  
There was no diagnosis.  A VA joints examination report shows 
that the veteran denied right hand, left foot and left toe 
symptomatology.  He reported that he had sustained an injury 
to his right [sic] foot and toes during service, with 
subsequent pain and swelling, mainly of the large toe, with 
minimal ankle involvement.  The diagnosis was pain of the 
left [sic] foot and large toe, of unknown etiology.  VA ear 
disease, and audio examination reports, show that the veteran 
complained of periodic tinnitus and chronic otitis media.  He 
also complained of sinus congestion since childhood which was 
mild and which he treated with over-the-counter medications.  
Hearing loss was diagnosed, but neither report contains a 
diagnosis of tinnitus or relates the complaints of tinnitus 
to his service or his hearing loss.  

Under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claims must be denied because the medical evidence 
does not show that he currently has any of the claimed 
disorders.  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  

C.  Bilateral hearing loss

The veteran asserts that he has bilateral hearing loss as a 
result of his service, and he has reported being exposed to 
helicopter engine noises during service, as well as a mortar 
blast which caused a concussion, and other weapons fire 
during service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2001).  It requires that 
the veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.; 38 C.F.R. 
§ 3.304 (2001); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be 
based on a "presumption" under the law that certain chronic 
diseases manifest to a certain degree within a certain time 
after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2001).  Service connection 
for organic diseases of the nervous system may be established 
based on a legal presumption by showing that it was manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2001).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  

The veteran's service medical records include a report, dated 
in January 1968, which shows that he was treated for a 
ruptured right ear drum, which was "healing nicely."  He 
was grounded for one week.  A February 1968 report shows 
treatment for ear trouble, and that he was improved and 
returned to flight status.  The veteran's separation 
examination report is dated in August 1968, and shows that 
his ears and eardrums were clinically evaluated as normal.  
In an accompanying report of medical history, he denied 
having ear trouble or hearing loss.  The results from the 
audiological examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
5
LEFT
10
5
5
N/A
5

In an accompanying report of medical history, he denied 
having ear trouble, or hearing loss.

There is no evidence of any hearing evaluation within the 
first year after service discharge.  There is no evidence of 
a hearing loss disability, as defined in VA regulations, on 
separation from service in August 1968, nor is there evidence 
of a hearing loss disability within a year of service 
discharge.  Accordingly, there is no basis in the evidence to 
establish presumptive service connection for hearing loss.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2001).

The post-service medical evidence consists of VA examination 
reports, dated in September 1975, November 1985, and April 
and August 1999.  The September 1975 examination report shows 
that the veteran complained of occasional difficulty hearing 
and left ear pain.  Ears were described as normal on 
examination, and the examiner checked a box indicating that 
no hearing loss was noted.

The November 1985 examination report contains complaints of 
intermittent bloody and itchy ears, particularly on the left, 
and intermittent muffling of hearing in the right.  The 
veteran reported that he had been knocked unconscious by 
mortar fire during the Tet Offensive in Vietnam in 1968, and 
that his ears had been muffled for a time after that.  On 
examination, the veteran had external otitis of both ears, 
moderate degree, but more so on the left.  The diagnosis was 
external otitis, both ears.  There was no report of an 
audiological evaluation.  

An April 1999 digestive examination report notes the 
veteran's complaints of hearing loss.  On a VA audiological 
examination report, dated in August 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
35
LEFT
15
10
20
15
45

Maryland CNC speech recognition scores were 92 percent for 
both the right and left ears.  The examiner concluded that 
the dip at 4,000 Hz could be related to noise exposure.  In 
addition, the August 1999 VA ear disease examination report 
shows that the veteran reported hearing loss since service.  
The examiner indicated that he had reviewed the veteran's 
August 1999 audiological examination report, and that the 
veteran had sensorineural hearing loss in both ears with a 
noise notch pattern consistent with his military exposure to 
noise.  The examiner stated that the veteran's speech 
discrimination scores were within normal limits.

The veteran's bilateral hearing loss meets the criteria to be 
classified as a hearing loss disability under VA regulations.  
38 C.F.R. § 3.385.  In his left ear, the pure tone threshold 
at 4000 Hertz is 45.  That meets the first criterion to be 
considered a hearing loss disability.  In both ears, the 
speech recognition score using the Maryland CNC Test is 92 
percent.  Although the examiner classified this as "within 
normal limits," it is, in fact, less than 94 percent, so 
both right and left ears meet the third criterion of the 
regulation defining hearing loss disability.  The three 
criteria set out in 38 C.F.R. § 3.385 are stated in the 
alternative.  Accordingly, meeting any one of them 
establishes a hearing loss disability.

The veteran has reported noise exposure in military service.  
His report is consistent with the nature of his military 
duties as a door gunner.  Furthermore, acoustic trauma 
(ruptured right ear drum) is documented in his military 
medical records.  There is sufficient credible evidence of 
acoustic trauma/noise exposure in service.

Finally, the doctor who examined him in August 1999 expressed 
the opinion that the veteran's current bilateral hearing loss 
is consistent with the veteran's military exposure to noise.

Accordingly, the evidence supports a grant of service 
connection for bilateral hearing loss.  The benefit of any 
reasonable doubt has been given to the veteran.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).


III.  Increased Rating

The veteran asserts that a rating in excess of 10 percent is 
warranted for his chronic lumbosacral strain.  No specific 
arguments have been advanced.  

In January 1975, the RO granted service connection for 
chronic lumbosacral strain, evaluated as 0 percent disabling.  
The disability has been rated as 10 percent disabling under 
Diagnostic Code 5295 since June 1998. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The history of the veteran's chronic lumbosacral strain 
begins with service medical records, dated in March 1967, 
which show treatment for an injury to the low back.  There 
was no diagnosis.  VA examination reports, dated in September 
1975 and November 1985, contain diagnoses of chronic 
lumbosacral strain and chronic low back syndrome of mild 
nature, respectively. 

In April 1999, the veteran was afforded a VA spine 
examination.  He complained of aches on mild activity, such 
as washing the car or raking the lawn.  He reported that he 
occasionally had left leg radiation and numbness in his left 
foot, and that his left leg buckled on him about eight years 
ago.  On examination, there was 4/5 strength in the left 
gluteal muscle.  There was decreased sensation at the S1 root 
on the left.  There were no reflex or motor deficits.  He had 
good toe and heel rising.  The back had 85 degrees of 
flexion, 30 degrees of right and left bending, and 15 degrees 
of extension.  There was no mention of pain on movement.  X-
rays revealed no fracture, subluxation or spondylolisthesis 
or narrowing of intervertebral disc spaces.  The impression 
was that it was a normal study.  The diagnosis was 
degenerative disc disease at L5-S1 with radiculitis.  

On a VA digestive examination report dated in April 1999, the 
veteran complained of back pain at L5-S1 with radiation 
anteriorly to the left and right knees at different times, 
and that he could not lie on his back or his side.  
Neurological examination was physiological, with no 
pathological reflexes.  Muscle and sensory power were intact.

On a VA joints examination in August 1999, the examiner 
stated that the examination of the back was identical to that 
in April 1999 and was completely unchanged.  The diagnosis 
was said to be the same, i.e., "mild degenerative arthritis 
of the lumbar spine."  However, the examiner noted that x-
rays of the veteran's back showed no arthritic changes, so 
the possibility of mechanical back syndrome did exist.

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5295, a 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  

In this case, the only pertinent medical evidence consists of 
the April and August 1999 VA examination reports.  There is 
no indication of additional pertinent medical evidence that 
must be considered.  While the veteran had indicated in a May 
2001 statement that all of his treatment records are at the 
Miami VAMC, he did not specify any treatment for his back.  
Furthermore, on his VA examination, he indicated that the 
only treatment he had had for his back was on two occasions 
right after service, at the Philadelphia VAMC.  The veteran's 
file indicates that he has been resident of Florida since at 
least 1985, and, therefore, any Philadelphia VA treatment 
records would be too remote to be relevant to his current 
level of back disability.  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The findings, as described in the April and August 1999 
reports, do not show that the veteran has muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  They also do not show 
characteristic pain on motion, required for the current 10 
percent evaluation.  Therefore, a rating in excess of 10 
percent under Diagnostic Code 5295 is not warranted.

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5292, a 20 percent rating is warranted where there is a 
moderate limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5293, a 20 percent rating is warranted for 
moderate intervertebral disc syndrome (IDS), with recurring 
attacks.  In this case, the most recent findings, as 
described in the April 1999 VA examination report, show that 
the veteran had 85 degrees of flexion, 30 degrees of right 
and left bending, and 15 degrees of extension.  Therefore, a 
moderate limitation of motion is not shown, and the criteria 
for a 20 percent rating under Diagnostic Code 5292 have not 
been met.  

With regard to Diagnostic Code 5293, the veteran's diagnosis 
was degenerative disc disease at L5-S1 with radiculitis in 
April 1999.  However, on reviewing the x-rays in August 1999, 
the same examiner noted that the veteran's x-rays were normal 
and showed no degenerative changes.  It appears, therefore, 
that the diagnosis of degenerative disc disease given in 
April 1999 was one made before review of the x-rays and based 
on subjective complaints rather than objective findings, 
particularly as there were no pathological reflexes and 
negative straight leg raising.  The only noted sensory 
deficit was decreased sensation at the S1 root on the left.  
Without clinical evidence of degenerative disc disease or 
degenerative arthritis, the examiner indicated that the 
possibility of mechanical back syndrome existed.  The 
veteran's complaints are not in accordance with the physical 
findings on examination.  The veteran has not reported that 
he gets current treatment for his back, having reported on 
examination in April 1999 that he was seen only two times at 
VAMC Philadelphia after service.  He complains of aching 
after activity such as raking or washing the car, but not of 
functional limitations.  There is no objective evidence of 
pain on motion.  Accordingly, there is no evidence to support 
a rating under Diagnostic Code 5293, and certainly no 
evidence that would warrant a 20 percent evaluation under 
that code.

In reaching this decision, the Board has considered that VA 
is required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97.  In this case, there is a history of 
reported pain with occasional left leg radiation and numbness 
in his left foot, and that his left leg buckled on him about 
eight years ago, as well as occasional aches on mild 
activity.  However, the veteran's subjective complaints of 
pain are specifically contemplated in the criteria of 
Diagnostic Code 5295.  In addition, when the ranges of motion 
in the back are considered together with lack of evidence 
showing functional loss, or pertaining to additional 
functional loss during flare-ups or with use, the 
preponderance of the evidence is against a higher rating than 
the currently-assigned 10 percent.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The claim of entitlement to service connection for a 
bilateral knee disorder is not reopened, and the appeal is 
denied.  

The claim of entitlement to service connection for a 
gastrointestinal disorder is not reopened, and the appeal is 
denied.  

The claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) is reopened, and entitlement 
to service connection for PTSD is granted.

Service connection for a right ankle condition is denied.

Service connection for a right hand condition is denied.

Service connection for left toe arthritis is denied.

Service connection for a sinus condition is denied.

Service connection for residuals of malaria is denied.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is granted.  

A rating in excess of 10 percent for service-connected 
chronic lumbosacral strain is denied. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


